Exhibit 10.1

OptionOmnicell, Inc.Grant Notice590 E. Middlefield Road Mountain View, CA 94043

 

Name:Employee ID:

 
You have been granted an option to purchase Omnicell, Inc. Common Stock as
follows:
 

Type of Option: Grant No.: Stock Option Plan:2009 Equity Incentive PlanDate of
Grant: Total Number of Option Shares: Option Price per Share: Total Exercise
Price of Option Shares: Early Exercise
Allowed                                      NO

 

Vesting Date Number of Shares
Vesting on Vesting Date Vesting Schedule                   

 
By your acceptance of this Option Grant, you agree that this option is granted
under and governed by the terms and conditions of this Grant Notice,
Omnicell, Inc.’s 2009 Equity Incentive Plan (as amended from time to time) (the
“Plan”) and by the terms and conditions of the 2009 Equity Incentive Plan,
Global Option Agreement (“Option Agreement”) which is attached hereto.
 
You understand and agree that as of the Date of Grant, this Option Grant Notice,
the Option Agreement and the Plan set forth the entire understanding between you
and Omnicell, Inc. regarding the Options set forth herein, and the underlying
Common Stock, and supersede all prior oral and written agreements on that
subject.
 
 
Chief Financial Officer
 
Attachment:   Global Option Agreement
         








--------------------------------------------------------------------------------



2009 Equity Incentive Plan


Global Option Agreement


Amended by the Compensation Committee
of the Board of Directors: July 22, 2020
Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Global
Option Agreement, including any country-specific appendix thereto (the
“Appendix” and collectively, the “Agreement”), Omnicell, Inc. (the “Company”)
has granted you an option under its 2009 Equity Incentive Plan, as amended (the
“Plan”), to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan or the Grant Notice.
The details of your option are as follows:
1.Vesting. Subject to the limitations contained herein, your option will vest as
provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. For the avoidance of doubt, service
during any portion of the vesting period shall not entitle you to vest in a pro
rata portion of the option.
For purposes of your option, a termination of your Continuous Service will be
deemed to have occurred as of the date you are no longer actively providing
services to the Company or an Affiliate (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or otherwise
rendering services, or the terms of your employment or other service agreement,
if any). Your employment or service relationship will not be extended by any
notice period (e.g., your period of service will not be extended by any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or
otherwise rendering services, or the terms of your employment or service
agreement, if any). Unless otherwise expressly provided in the Plan or this
Agreement or determined by the Company, (i) your right to vest in the option, if
any, will terminate as of the date of termination of your Continuous Service,
and (ii) the period (if any) during which you may exercise the option after a
termination of your Continuous Service, will commence on such date. The
Committee shall have the exclusive discretion to determine when you are no
longer providing Continuous Services for purposes of your option (including
whether you may still be considered to be providing services while on a leave of
absence).
2.Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.
1



--------------------------------------------------------------------------------



3.Exercise Restriction for Non-Exempt Employees. If you are a U.S. taxpayer, in
the event that you are an Employee eligible for overtime compensation under the
Fair Labor Standards Act of 1938, as amended (i.e., a “Non-Exempt Employee”),
and except as otherwise provided in the Plan, you may not exercise your option
until you have completed at least six (6) months of Continuous Service measured
from the Date of Grant specified in your Grant Notice, notwithstanding any other
provision of your option.
4.Exercise Prior to Vesting (“Early Exercise”). If permitted in your Grant
Notice (i.e., the exercise schedule indicates that early exercise is permitted)
and subject to the provisions of your option, you may elect at any time that is
both (i) during the period of your Continuous Service and (ii) during the term
of your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:
(a)a partial exercise of your option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;
(b)any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;
(c)you shall enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and
(d)If you are a U.S. taxpayer and your option is an Incentive Stock Option,
then, to the extent that the aggregate Fair Market Value (determined at the time
of grant) of the shares of Common Stock with respect to which your option plus
all other Incentive Stock Options you hold are exercisable for the first time by
you during any calendar year (under all plans of the Company and its Affiliates)
exceeds one hundred thousand dollars ($100,000), your option(s) or portions
thereof that exceed such limit (according to the order in which they were
granted) shall be treated as Nonstatutory Stock Options.
5.Method of Payment. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any one or more of the following manners unless
otherwise provided in your Grant Notice:
(a)Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.
(b)Provided that at the time of exercise the Common Stock is publicly traded,
and to the extent permitted by applicable laws and regulations, by delivery to
the Company
2



--------------------------------------------------------------------------------



(either by actual delivery or attestation) of already-owned shares of Common
Stock that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise your option, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company. Notwithstanding the foregoing, you may not exercise your option
by tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.
(c)If the Option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, that
the Company shall accept a cash or other payment from you to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided further, however,
that shares of Common Stock will no longer be outstanding under your option and
will not be exercisable thereafter to the extent that (1) shares are used to pay
the exercise price pursuant to the “net exercise,” (2) shares are delivered to
you as a result of such exercise, and (3) shares are withheld to satisfy tax
withholding obligations.
6.Whole Shares. You may exercise your option only for whole shares of Common
Stock.
7.Compliance with Law. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations. You understand that
the Company is under no obligation to register or qualify the shares of Common
Stock with the U.S. Securities and Exchange Commission (“SEC”) or any state or
non-U.S. securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares of Common Stock.
Further, you agree that the Company shall have unilateral authority to amend
this Agreement without your consent, to the extent necessary to comply with
securities or other laws applicable to the issuance of shares of Common Stock.
8.Term. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires, subject to the provisions of Section 5(h) of the Plan, upon the
earliest of the following:
(a)immediately upon the termination of your Continuous Service for Cause;
3



--------------------------------------------------------------------------------



(b)three (3) months after the termination of your Continuous Service for any
reason other than Cause, Disability, or death; provided, however, that if during
any part of such three (3) month period your option is not exercisable solely
because of the condition set forth in the section above relating to “Securities
Law Compliance,” your option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of three (3) months after the termination of your Continuous Service; and if (i)
you are a Non-Exempt Employee, (ii) your Continuous Service terminates within
six (6) months after the Date of Grant specified in your Grant Notice, and (iii)
you have vested in a portion of your option at the time of your termination of
Continuous Service, your option shall not expire until the earlier of (x) the
later of (A) the date that is seven (7) months after the Date of Grant specified
in your Grant Notice or (B) the date that is three (3) months after the
termination of your Continuous Service, or (y) the Expiration Date;
(c)twelve (12) months after the termination of your Continuous Service due to
your Disability;
(d)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;
(e)the Expiration Date indicated in your Grant Notice;
(f)the day before the tenth (10th) anniversary of the Date of Grant.
Notwithstanding the foregoing provisions in this section, in the event that you
were an Employee of the Company or a Subsidiary of the Company at the time of
grant, your Continuous Service terminates for any reason other than due to a
termination by the Company (or by a Subsidiary of the Company) for Cause, you
reside in the United States, and you have attained age 55 with ten or more Years
of Continuous Service at any time during your Continuous Service, then, the
portion of the Option vested on the date of such termination may be exercised by
you (or your estate, if applicable) at any time during the period ending on the
earlier of the Expiration Date indicated in your Grant Notice and the day before
the 10th anniversary of the Date of Grant. For these purposes, the term “Year of
Continuous Service” means each 12-month period of your Continuous Service since
your most recent hire/re-hire date, but does not include service provided by you
to an acquired company prior to its acquisition by the Company.
If you are a U.S. taxpayer and your option is an Incentive Stock Option, note
that to obtain the federal income tax advantages associated with an Incentive
Stock Option, the Code requires that at all times beginning on the date of grant
of your option and ending on the day three (3) months before the date of your
option’s exercise, you must be an employee of the Company or an Affiliate,
except in the event of your death or Disability. The Company has provided for
extended exercisability of your option under certain circumstances for your
benefit but cannot guarantee that your option will necessarily be treated as an
Incentive Stock Option if you continue to provide services to the Company or an
Affiliate as a Consultant or Director after your employment terminates or if you
otherwise exercise your option more than three (3) months after the date your
employment with the Company or an Affiliate terminates.
4



--------------------------------------------------------------------------------



9.Exercise.
(a)You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, together with such additional documents as the Company
may then require.
(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.
(c)If you are a U.S. taxpayer and your option is an Incentive Stock Option, by
exercising your option you agree that you will notify the Company in writing
within fifteen (15) days after the date of any disposition of any of the shares
of the Common Stock issued upon exercise of your option that occurs within two
(2) years after the date of your option grant or within one (1) year after such
shares of Common Stock are transferred upon exercise of your option.
(d)Transferability.
(i)For U.S. taxpayers, if your option is an Incentive Stock Option, your option
is generally not transferable, except (1) by will or by the applicable laws of
descent and distribution or (2) pursuant to a domestic relations order (provided
that such Incentive Stock Option may be deemed to be a Nonstatutory Stock Option
as a result of such transfer), and is exercisable during your life only by you.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to exercise your option. In
addition, you may transfer your option to a trust if you are considered to be
the sole beneficial owner (determined under Section 671 of the Code and
applicable state law) while the option is held in the trust, provided that you
and the trustee enter into transfer and other agreements required by the
Company.
(ii)If your option is a Nonstatutory Stock Option, your option is not
transferable, except (1) by will or by the applicable laws of descent and
distribution, (2) pursuant to a domestic relations order (if you are a U.S.
taxpayer), (3) with the prior written approval of the Company, by instrument to
an inter vivos or testamentary trust, in a form accepted by the Company, in
which the option is to be passed to beneficiaries upon the death of the trustor
(settlor) and (4) with the prior written approval of the Company, by gift, in a
form accepted by the Company, to a permitted transferee under Rule 701 of the
Securities Act.
10.Option not a Service Contract. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any
5



--------------------------------------------------------------------------------



obligation on your part to continue in the employ or service of the Company or
an Affiliate, or of the Company or an Affiliate to continue your employment or
service relationship. In addition, nothing in your option shall obligate the
Company or an Affiliate, their respective stockholders, Boards of Directors,
Officers or Employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.
11.Withholding Obligations.
(a)You acknowledge that, regardless of any action taken by the Company or, if
different, the Affiliate employing or otherwise retaining your services (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), is and remains your responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the option, including, but not limited to, the grant, vesting or
exercise of the option, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the option to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any Tax-Related Items which arise
in connection with your option.
(c)Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
If the date of determination of any tax withholding obligation is deferred to a
date later than the date of exercise of your option, share withholding pursuant
to the preceding sentence shall not be permitted unless you make a proper and
timely election under Section 83(b) of the Code, covering the aggregate number
of shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of
6



--------------------------------------------------------------------------------



Common Stock determined as of the date of exercise of your option that are
otherwise issuable to you upon such exercise. Any adverse consequences to you
arising in connection with such share withholding procedure shall be your sole
responsibility.
(d)You may not exercise your option unless the Tax-Related Items withholding
obligations of the Company and/or the Employer are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.
12.Nature of Grant. In accepting your option, you acknowledge, understand and
agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of your option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;
(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)your option and the shares of Common Stock subject to the option, and the
income from and value of same, are not intended to replace any pension rights or
compensation;
(f)your option and the shares of Common Stock subject to the option, and the
income from and value of same, are not part of normal or expected compensation
for purposes of, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar mandatory payments;
(g)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(h)if the underlying shares of Common Stock do not increase in value, your
option will have no value;
(i)if you exercise your option and acquire shares of Common Stock, the value of
such shares of Common Stock may increase or decrease, even below the exercise
price;
(j)unless otherwise agreed with the Company, your option and the shares of
Common Stock acquired under the Plan, and the income from and value of same, are
not granted
7



--------------------------------------------------------------------------------



as consideration for, or in connection with, any service you may provide as a
director of any parent company or Affiliate;
(k)unless otherwise provided in the Plan or by the Company in its direction, the
options and the benefits evidenced by this Agreement, do not create any
entitlement to have the options or any such benefits transferred to or assumed
by another company, nor to be exchanged, cashed out or substituted for in
connection with any corporate transaction affecting the Common Stock; and
(l)neither the Company, the Employer nor any Subsidiary or Affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
option or of any amounts due to you pursuant to the exercise of the option or
the subsequent sale of any shares of Common Stock acquired upon exercise.
13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
14.Data Privacy. If you would like to participate in the Plan, you will need to
review the information provided in this Section 14 and, where applicable,
declare consent to the processing and/or transfer of personal data as described
below.
i.Data Collection and Usage. The Company collects, processes and uses personal
data about you, including but not limited to, your name, home address, email
address and telephone number, date of birth, social insurance number, passport
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in your favor, which the Company receives from you or your
Employer (“Personal Data”). In order you to participate in the Plan, the Company
will collect Personal Data for purposes of allocating shares of Common Stock and
implementing, administering and managing the Plan.
If you are based in the United Kingdom, the EU or EEA, the Company’s legal basis
for the processing of Personal Data is the necessity of the processing for the
Company's performance of its obligations under the Plan and, where applicable,
the Company’s legitimate interest of complying with contractual or statutory
obligations to which it is subject.
If you are based in any other jurisdiction, the Company's legal basis for the
processing of Personal Data is your consent, as further described below.
8



--------------------------------------------------------------------------------





ii.Stock Plan Administration and Service Providers. The Company may transfer
Personal Data to Morgan Stanley/E*Trade (“Service Provider”), an independent
service provider based in the U.S., which is assisting the Company with the
implementation, administration and management of the Plan. Service Provider may
open an account for you to receive and trade shares of Common Stock. You may be
asked to acknowledge, or agree to, separate terms and data processing practices
with Service Provider, with such agreement being a condition to the ability to
participate in the Plan.
iii.International Data Transfers. Personal Data will be transferred from your
country to the U.S., where the Company and its service providers are based. You
understand and acknowledge that the U.S. might have enacted data privacy laws
that are less protective or otherwise different from those applicable in your
country of residence. For example, the EU Commission has issued only a limited
adequacy finding with respect to the U.S. that applies solely if and to the
extent companies self-certify and remain selfcertified under the EU/U.S.
Privacy Shield program. In the absence of such certification, an appropriate
level of protection can be achieved by implementing safeguards such as the
Standard Contractual Clauses adopted by the EU Commission.
If you are based in the UK/EU/EEA, Personal Data will be transferred from the
UK/EU/EEA to the Company based on the Company’s certification under the EU-U.S.
Privacy Shield program. The onward transfer of Personal Data by the Company to
Service Provider will be based on consent and/or applicable data protection
laws. You may request a copy of such appropriate safeguards at
GDPR@omnicell.com.
If you are based in any other jurisdiction, the Company’s legal basis for the
transfer of the Personal Data to the U.S. is your consent, as further described
below.
iv.Data Retention. The Company will use Personal Data only as long as necessary
to implement, administer and manage your participation in the Plan or as
required to comply with legal or regulatory obligations, including, without
limitation, under tax and securities laws. When the Company no longer needs
Personal Data for any of the above purposes, the Company will cease to use
Personal Data for this purpose. If the Company keeps Personal Data longer, it
would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be relevant laws or regulations (if you are in the UK/EU/EEA) and/or
your consent (if you are outside the UK/EU/EEA).
v.Data Subject Rights. You understand that you may have a number of rights under
data privacy laws in your jurisdiction. Subject to the conditions set out in the
applicable law and depending on where you are based, such rights may include the
right to (i) request access to, or copies of, Personal Data processed
9



--------------------------------------------------------------------------------



by the Company, (ii) rectification of incorrect Personal Data, (iii) deletion of
Personal Data, (iv) restrictions on the processing of Personal Data, (v) object
to the processing of Personal Data for legitimate interests, (vi) portability of
Personal Data, (vii) lodge complaints with competent authorities in your
jurisdiction, and/or to (viii) receive a list with the names and addresses of
any potential recipients of Personal Data. To receive clarification regarding
these rights or to exercise these rights, you can contact GDPR@omnicell.com or
our EU Data Protection Officer as follows:
2B Advice GmbH
Joseph-Schumpeter-Allee 25, 53227 Bonn, Germany
Telephone: +49 228 926165 120
E-Mail: omnicell@2b-advice.com


vi.Necessary Disclosure of Personal Data. You understand that providing the
Company with Personal Data is necessary for the performance of the Agreement and
that your refusal to provide Personal Data would make it impossible for the
Company to perform its contractual obligations and may affect your ability to
participate in the Plan.
vii.Voluntariness and Consequences of Consent Denial or Withdrawal. If you are
located in a jurisdiction outside the UK/EU/EEA, you hereby unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your Personal Data, as described above and in any other grant materials, by and
among, as applicable, your Employer, the Company and any Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. You understand that you may, at any time, refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your human
resources representative. If you do not consent or later seek to revoke your
consent, your employment status or service with your Employer will not be
affected; the only consequence of refusing or withdrawing consent is that the
Company would not be able to grant the options or other equity awards to you or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing consent may affect your ability to participate in the Plan. For more
information on the consequences of refusal to consent or withdrawal of consent,
you should contact your local human resources representative.
Declaration of Consent. If you are based outside of the UK/EU/EEA, by accepting
the options and indicating consent by signing the Grant Notice or through the
Company’s online acceptance procedure, you explicitly declare your consent to
the entirety of the Personal Data processing operations described above
including, without limitation, the onward transfer of Data by the Company to the
Service Provider or, as the case may be, a different service provider of the
Company in the U.S.

15.Notices. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
10



--------------------------------------------------------------------------------



16.Language. You acknowledge that you are sufficiently proficient in English or
have consulted with an advisor who is sufficiently proficient in English, so as
to allow you to understand the terms and conditions of this Agreement. If you
have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
17.Governing Plan Document. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.
18.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
19.Choice of Law; Venue. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules. For purposes of any action, lawsuit or
other proceedings brought to enforce this Agreement, relating to it, or arising
from it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this grant is made and/or to be performed.
20.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed or otherwise accepted by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Agreement may be amended solely by the Board by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board reserves the right, by written notice to you, to impose
new provisions or to change the existing provisions of this Agreement in any way
it may deem necessary or advisable for legal or administrative reasons to carry
out the purpose of the grant.
21.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including but not limited to the United States, your
country, the broker’s country and the country or countries in which the Common
Stock is listed, which may affect your ability, directly or indirectly, to
purchase or sell, or attempt to sell or otherwise dispose of shares of Common
Stock, rights to shares of Common Stock (e.g., options), or rights linked to the
value of shares of Common Stock, during such times as you are considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdiction(s)).
11



--------------------------------------------------------------------------------



Local insider trading laws and regulations prohibit the cancellation or
amendment of orders you placed before possessing the inside information.
Furthermore, you understand that you may be prohibited from (i) disclosing the
inside information to any third party, including fellow employees and (ii)
“tipping” third parties by sharing with them Company insider information, or
otherwise causing third parties to buy or sell Company securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may apply to you under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you should speak to your personal advisor on
this matter.
22.Foreign Asset/Account Reporting Requirements. If you reside in a country
outside the United States, there may be certain foreign asset and/or account
reporting requirements which may affect your ability to acquire or hold shares
of Common Stock or cash received from participating in the Plan (including from
any dividends paid on shares of Common Stock) in a brokerage account or bank
outside of your country. You may be required to report such accounts, assets or
related transactions to the tax or other authorities in your country. You may
also be required to repatriate sale proceeds or other funds received as a result
of participating in the Plan to your country within a certain time after
receipt. It is your responsibility to comply with such regulations and you
should speak to your personal legal advisor on this matter.
23.Appendix. Notwithstanding any provisions in this Agreement, the option grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country, if any, will apply to you, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Agreement.
24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on your options and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
25.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
26.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


12



--------------------------------------------------------------------------------



Appendix


Omnicell, Inc.
2009 Equity Incentive Plan


Global Option Agreement


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Global Option Agreement (the “Agreement”) or the Plan.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the options
granted to you under the Plan if you work and/or reside in one of the countries
listed below. This Appendix forms part of the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently residing and/or working, transfer employment and/or residency to
another country after the Date of Grant, or are considered a resident of another
country for local law purposes, the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall be applicable to
you.
Notifications
This Appendix also includes information regarding exchange control and certain
other issues of which you should be aware with respect to participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of May 2020. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time you exercise your option and
acquire shares of Common Stock or sell shares of Common Stock acquired under the
Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, transfer employment and/or
residency to another country after the Date of Grant, or are considered a
resident of another country for local law purposes, the information contained
herein may not be applicable to you in the same manner.














13



--------------------------------------------------------------------------------



Australia


Notifications
Securities Law Information. If you acquire shares of Common Stock upon exercise
of your options and you offer the shares of Common Stock for sale to a person or
entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. You should obtain legal advice on disclosure
obligations prior to making any such offer.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).
Canada


Terms and Conditions


Method of Payment. The following provision supplements Section 5 of the
Agreement:


Notwithstanding any discretion in the Plan and the Agreement, you are prohibited
from surrendering shares of Common Stock that you already own or attesting to
the ownership of shares of Common Stock to pay the exercise price or any
Tax-Related Items in connection with your option.


Vesting. The following provision replaces the second paragraph of Section 1 of
the Agreement:
For purposes of your option, a termination of your Continuous Service will be
deemed to occur as of the date that is the earlier of (i) the date of your
termination, (ii) the date you receive notice of termination, or (iii) the date
you are no longer actively providing services and will not be extended by any
notice period (e.g., active service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under Canadian
laws or the terms of your employment or service agreement, if any), regardless
of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where you are employed or
providing services or the terms of your employment or service agreement, if any;
unless otherwise expressly provided in this Agreement or determined by the
Company, (i) your right to vest in the option under the Plan, if any, will
terminate as of such date and (ii) the period (if any) during which you may
exercise the option after such termination will commence on such date; in the
event that the date you are no longer actively providing services cannot be
reasonably determined under the terms of this Agreement and the Plan, the
Committee shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of your option (including
whether you may still be considered to be providing services while on a leave of
absence). Notwithstanding the foregoing, if applicable employment legislation
explicitly requires continued vesting during a statutory notice period, your
right to vest in the options, if any, will terminate effective as of the last
date of the minimum statutory notice period.


The following provisions apply if you are a resident of Quebec:


14



--------------------------------------------------------------------------------



Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


Data Privacy Notice and Consent.  This provision supplements Section 14 of the
Agreement:


You hereby authorize the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel (professional or
not) involved in the administration and operation of the Plan. You further
authorize the Company and your Employer to disclose and discuss your
participation in the Plan with their advisors. You also authorize the Company
and your Employer to record such information and keep it in your employee file.


Notifications
Securities Law Information. The sale of shares of Common Stock acquired under
the Plan may not take place in Canada. This requirement will be satisfied where
the shares of Common Stock are sold by the designated broker under the Plan
through the facilities of the U.S. stock exchange on which the shares of Common
Stock are currently listed (i.e., the Nasdaq stock market).


Foreign Asset/Account Reporting Information.  Canadian residents are required to
report their foreign specified property (e.g., shares of Common Stock) on form
T1135 (Foreign Income Verification Statement) if the total cost of the foreign
specified property exceeds C$100,000 at any time in the year. Your option must
be reported—generally at a nil cost—if the C$100,000 threshold is exceeded
because of other foreign specific property held by you. The shares of Common
Stock acquired under the Plan must be reported and their cost generally is the
adjusted cost base (“ACB”) of the shares of Common Stock. The ACB ordinarily
would equal the fair market value of the shares of Common Stock at the time of
acquisition, but if such Canadian resident owns other shares of Common Stock,
this ACB may have to be averaged with the ACB of the other shares. The form
T1135 generally must be filed by April 30 of the following year. Canadian
residents should consult with a personal advisor to ensure compliance with the
applicable reporting requirements.


France


Terms and Conditions


Options Not Tax-Qualified. The options granted under this Agreement are not
intended to qualify for special tax and social security treatment pursuant to
Sections L. 225-177 to L. 225-186-1 of the French Commercial Code, as amended.
15



--------------------------------------------------------------------------------



Language Consent. By accepting your option, you confirm having read and
understood the documents relating to this grant (the Plan, the Agreement and
this Appendix) which were provided in English language. You accept the terms of
these documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe) qui
ont été communiqués en langue anglaise. Vous acceptez les termes en connaissance
de cause.


Notifications


Foreign Asset/Account Reporting Information. French residents holding cash or
securities (including shares of Common Stock) outside of France or maintaining a
foreign bank or brokerage account (including accounts opened or closed during
the tax year) must declare such assets and accounts to the French tax
authorities when filing an annual tax return. Failure to comply could trigger
significant penalties.


Germany


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In the event you make
or receive a payment in excess of this amount, you must report the payment to
Bundesbank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).


Foreign Asset/Account Reporting Information. If your acquisition of shares
acquired under the Plan leads to a so-called qualified participation at any
point during the calendar year, you may need to report the acquisition when you
file your tax return for the relevant year. A qualified participation is
attained if (i) you own at least 1% of the Company and the value of the shares
of Common Stock acquired exceeds €150,000 or (ii) you hold shares of Common
Stock exceeding 10% of the Company’s total Common Stock.


United Arab Emirates


Notifications


Securities Law Information. Participation in the Plan is being offered only to
eligible employees and is in the nature of providing equity incentives to
employees in the United Arab Emirates. The Plan and the Agreement are intended
for distribution only to such employees and must not be delivered to, or relied
on by, any other person. Prospective purchasers of the securities offered should
conduct their own due diligence on the securities. The Emirates Securities and
Commodities Authority has no responsibility for reviewing or verifying any
documents in connection with the Plan. Neither the Ministry of Economy nor the
Dubai Department of Economic Development has approved the Plan or the Agreement
nor taken steps to verify the information set out therein, and has no
responsibility for such documents.
16



--------------------------------------------------------------------------------





United Kingdom


Terms and Conditions


Responsibility for Taxes. This provision supplements Section 11 of the
Agreement:
Without limitation to Section 11 of the Agreement, you hereby agree that you are
liable for any Tax-Related Items related to your participation in the Plan and
hereby covenant to pay such Tax-Related Items, as and when requested by the
Company or (if different) the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax or relevant authority).  You also hereby agree to
indemnify and keep indemnified the Company and (if different) the Employer
against any Tax-Related Items that they are required to pay or withhold or have
paid or will pay to HMRC (or any other tax or relevant authority) on your
behalf.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you
understand that the foregoing provision will not apply. Instead, any Tax-Related
Items not collected or paid may constitute a benefit to you on which additional
income tax and National Insurance Contributions (“NICs”) may be payable. You
understand that you will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for paying to the Company and/or the Employer (as appropriate) the amount of
any employee NICs due on this additional benefit, which can be recovered by any
means set out in the Agreement.


National Insurance Contributions Acknowledgment. As a condition of participation
in the Plan and the exercise of the options, you agree to accept any liability
for secondary Class 1 NICs which may be payable by the Company and/or the
Employer in connection with the options and any event giving rise to Tax-Related
Items (the “Employer NICs”). Without limitation to the foregoing, you agree to
execute a joint election with the Company, the form of such joint election being
formally approved by HMRC (the “Joint Election”), and any other required consent
or election. You further agree to execute such other joint elections as may be
required between you and any successor to the Company and/or the Employer. You
further agree that the Company and/or the Employer may collect the Employer NICs
from you by any of the means set forth in Section 10 of the Agreement. You must
enter into the Joint Election concurrent with the execution of the Agreement.


If you do not enter into a Joint Election prior to the exercise of the options
or if approval of the Joint Election has been withdrawn by HMRC, the options
shall become null and void without any liability to the Company and/or the
Employer.





17

